DETAILED ACTION
This action is made FINAL in response to the amendments filed on 10/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to independent claims 1 and 6, the limitations “create a history,” “sets of parameters stored in said history,” and “selecting parameters from said history” are not understood by the examiner. The examiner is confused as to how a set of parameters can be stored in history, or how anything can be stored in history for that matter. History is always being made/created but to physically store a value in history and to be able ro retrieve said value from history doesn’t make sense. It is very well known in the art that parameters/values of an application can be stored and/or retrieved in memory, databases, or the like. 
Dependent claims 3, 4, 8, and 9 depend on claims 1 or 6 therefore the claims are also rejected. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 6, 8, and 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1 and 6, 
Step 2A, Prong One
The claim recites in part:
determining a set of said parameters and a run time of said application with said parameters;
smoothing by regression of the run times as a function of the sets of parameters stored in said history;
wherein said set of parameters determined by implementing a genetic optimization algorithm
 selecting two sets of parameters from said history
creating a new set of parameters by recombining said two sets of parameters; 
creating a random mutation of said new set of parameters.
wherein a plurality of executions of said applications are carried out with the same set of parameters, and said run time is determined based on said plurality of executions for said set of parameters.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
	
Step 2A, Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “storing an association between said set and said run time is stored in order to create a history” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “storing an association between said set and said run time is stored in order to create a history” which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As to claims 3 and 8, The limitations “a plurality of executions of said application are carried out with the same set of parameters, and a run time is determined based on said plurality of executions for said set of parameters” limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 4 and 9, The limitations “the run time determined is the average value of the run times for said plurality of executions” limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggour et al (US 2015/0356485) in view of Fan et al (US 9,311,959).
As to claim 1, Aggour et al teaches a method for optimizing the run parameters of a software application on an information processing platform to optimize execution time of said software application, consisting of iteratively optimizing said parameters on each execution of said application (paragraph [0007]...systems and methods are presented for optimizing the configuration and parameters of a workflow using an evolutionary approach augmented with intelligent learning capabilities using a Big Data infrastructure), wherein, for each execution of said application,
determining (paragraph [0025]...receives 202 workflow input parameters) a set of said parameters and a run time of said application with said parameters (paragraph [0013]...the intelligent workflow process builds an understanding over time of how the input parameters correlate to the accuracy of the output);
storing an association between said set and said run time in order to create a history (paragraph [0025]...the computer network then runs204  the workflow, stores 206 the inputs and corresponding outputs in a non-transitory storage device); and
wherein said set of parameters is determined by implementing a genetic optimization algorithm (paragraph [0025]... models 208 the input/output relationships, and develops 210 a pool of updated or new inputs. The inputs and outputs may be stored in different types of storage media depending on the needs of the end user, including in a relational database, in flat files, or in some other structure) comprising:
selecting two sets of parameters from said history (paragraph [0025]...a pair of input parameters has been selected); 
creating a new set of parameters by recombining said two sets of parameters (paragraph [0025]...the system will use the results of the modeling in the previous step to determine which parameters to adjust when generating a new input parameter set to evaluate ; paragraph [0023]...the workflow pipeline would often need to be run multiple times, with various parameter combinations, to assess which parameter value combination(s) yield the best outputs); and 
creating a random mutation of said new set of parameters (paragraph [0025]... each input parameter configuration may be scored based on the accuracy of the output, and in some implementations the system can use Monte Carlo-style random selection of which input parameters to select for crossover or mutation); and
wherein a plurality of executions of said applications are carried out with the same set of parameters (paragraph [0007]...an objective function, a pool of initial configuration parameters, and completion criteria from a client computer, and then runs multiple instances of a workflow based on the pool of initial configuration parameters to result in corresponding output results), and said run time is determined based on said plurality of executions for said set of parameters (paragraph [0113]...the intelligent workflow process builds an understanding over time of how the input parameters correlate to the accuracy of the output. This process permits the system to more quickly identify which are the likely better parameter combinations to explore).
Aggour et al fails to explicitly show/teach smoothing by regression of the run times as a function of the sets of parameters stored in said history.
However, Fan et teaches smoothing by regression of the run times as a function of the sets of parameters stored in said history (column 5, lines 10 – 20...the analysis engine 150 utilizes various modules including a smoothing function module 152 and a regression module 154. Once selected, the final channel parameter values are stored in a suitable memory 156 pending subsequent use by the storage device 100. In some cases, the memory 156 may be non-volatile disc memory (see 102, FIG. 1) and the parameters are transferred to a local volatile  memory (see 132, FIG. 2) during device initialization).
Therefore, it would have been obvious for one have ordinary skill in the art, before the effective filing date of the claimed invention, for Aggour et al to have smoothing by regression of the run times as a function of the sets of parameters stored in said history, as in Fan et al, for the purpose of optimizing read channel parameters in a storage device.

As to claim 3, Aggour et al teaches the method, wherein said set of parameters is the new set of parameters determined by step of random mutation (paragraph [0025]... each input parameter configuration may be scored based on the accuracy of the output, and in some implementations the system can use Monte Carlo-style random selection of which input parameters to select for crossover or mutation)

Claim 6 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons. 

Claim 7 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons. 

Claim 8 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggour et al (US 2015/0356485).
As to claim 4, Aggour et al discloses the claimed invention except for the run time determined is the average value of the run times for said plurality of executions.
It would have been an obvious matter of design choice for the run time determined is the average value of the run times for said plurality of executions, since applicant has not disclosed that the run time being determined by the average value of the run times for said plurality of executions solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any way to optimally determine the run time. 

Claims 9 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons. 


Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
101 Rejection
Claims 1, 3, 4, 6, 8, and 9 are still rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Therefore, the 101 rejection still stands and is not overcome 
The claim recites in part:
determining a set of said parameters and a run time of said application with said parameters 
How are the set of said parameters determined? The set of said parameters can clearly be determined by a human brain. The applicant needs to identify a processor, device, module, a trainable machine learning model, or the like, that can determine a set of said parameters.
storing an association between said set and said run time in order to create a history
How and where are the associations between said set and said run time stored? The applicant needs to identify a memory, database, or some other type of storage device that can store parameters and/or values. 
smoothing by regression of the run times as a function of the sets of parameters stored in said history;
How does one smooth by regression? Smoothing by regression can be determined by a human brain. The applicant needs to identify a processor, device, module, a trainable machine learning model, or the like, that can smooth by regression.
wherein said set of parameters determined by implementing a genetic optimization algorithm
How is the genetic optimization algorithm implemented? Implementing a genetic optimization algorithm can be determined by a human brain. The applicant needs to identify a processor, device, module, a trainable machine learning model, or the like, that can implement a genetic optimization algorithm.
 selecting two sets of parameters from said history
How is the selection process determined? Selecting two sets of parameters can be determined by a human brain. The applicant needs to identify a processor, device, module, a trainable machine learning model, or the like, that can select two sets of parameters.
creating a new set of parameters by recombining said two sets of parameters; 
How is the recombining said two sets of parameters completed? Creating a new set of parameters by recombining said two sets of parameters can be determined by a human brain. The applicant needs to identify a processor, device, module, a trainable machine learning model, or the like, that can create a new set of parameters by recombining said two sets of parameters
creating a random mutation of said new set of parameters.
How are the random mutation of said new set of parameters created? Creating random mutation of said new set of parameters can be determined by a human brain. The applicant needs to identify a processor, device, module, a trainable machine learning model, or the like, that can create a random mutation of said new set of parameters.
wherein a plurality of executions of said applications are carried out with the same set of parameters, and said run time is determined based on said plurality of executions for said set of parameters.
How are the plurality of executions completed? A plurality of executions of said applications can be determined by a human brain. The applicant needs to identify a processor, device, module, a trainable machine learning model, or the like, that can run a plurality of executions of said applications. 

103 Rejection
Aggour et al fails to explicitly show/teach smoothing by regression of the run times as a function of the sets of parameters stored in said history.
However, Fan et teaches smoothing by regression of the run times as a function of the sets of parameters stored in said history (column 5, lines 10 – 20...the analysis engine 150 utilizes various modules including a smoothing function module 152 and a regression module 154. Once selected, the final channel parameter values are stored in a suitable memory 156 pending subsequent use by the storage device 100. In some cases, the memory 156 may be non-volatile disc memory (see 102, FIG. 1) and the parameters are transferred to a local volatile  memory (see 132, FIG. 2) during device initialization).
Therefore, Aggour et al in view of Fan et al clearly shows all the limitations as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128